Citation Nr: 1806041	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which awarded service connection for right ear hearing loss at noncompensably disabling and denied service connection for left ear hearing loss.  

An August 2016 rating decision subsequently awarded service connection for left ear hearing loss.  Thus, the issue before the Board has been recharacterized the issue on appeal as reflected on the title page.

On the May 2014 VA From 9, the Veteran requested a Board videoconference hearing.  The hearing was scheduled for January 2018.  The Veteran did not report for his hearing or provide good cause for not reporting.  Accordingly, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran seeks a compensable rating for bilateral hearing loss.  In an October 2017 statement, the Veteran noted that his hearing is becoming worse even with hearing aids.  Furthermore, a July 2017 St. Joseph's Medical Group treatment record noted a puretone threshold of 25 decibels at 500 Hz in both the left and right ears.  While this report does not include a speech discrimination test and therefore does not comply with 38 C.F.R. § 4.85 and cannot be used for rating purposes, it is demonstrative of a potential worsening of the hearing loss disability since the most recent August 2015 VA hearing examination.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Accordingly, in order to afford the Veteran every possible consideration, the Board finds that an additional examination evaluating the severity of the Veteran's bilateral hearing loss is warranted.

Additionally, on remand, the Veteran should be asked to submit, or authorize VA to obtain, treatment records from any other non-VA treatment provider related to treatment for his hearing loss.  38 C.F.R. § 3.159(c)(1).

Finally, the AOJ should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Contact the Veteran and ask that he submit, or authorize VA to obtain, all non-VA medical records relating to treatment for his hearing loss.  All efforts to obtain identified records must be fully documented in the claims file.  If such records are not found, the claims file must be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then schedule the Veteran for a VA audiology examination to help ascertain the current severity and extent of the Veteran's bilateral hearing loss.  All indicated tests and studies should be performed.  In addition to all testing performed, the examiner should elicit from the Veteran all functional impairment related to his bilateral hearing loss.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




